TOWNSEND, Circuit Judge.
This case involves an importation of chloral hydrate, .under the tariff act of 1897 [U. S. Comp. St. 1901, p. 1626]. Duty was assessed on it at 55 cents per pound, as a medicinal preparation, alcoholic, under paragraph 67 of said act [U. S. Comp. St. 1901, p 1631]. The importers claim that they should pay but 25 per cent, ad valorem, under paragraph 66 [U. S. Comp. St. 1901, p. 1630] of said act, as a medicinal preparation not containing alcohol, or in the preparation of which alcohol is not used. Protestants make other claims, which it is unnecessary to consider.
Counsel for the United States rests his contention upon a recent decision of the circuit court (Battle & Co. Chemists’ Corp. v. U. S., 108 Fed. 216), in which Judge Adams reached a conclusion contrary to that reached in this circuit by the writer in the case of Schering v. U. S. (suit No. 2,137, decided January 25, 1900) 119 Fed. 472. The decision in Battle & Co. Chemists’ Corp. v. U. S. also appears to be in conflict with the decision of the circuit court of appeals in this circuit in the case of Koechl v. U. S., 33 C. C. A. 363, 91 Fed. 110. In these circumstances, I feel constrained to follow the decisions in this circuit.
The decision of the board of appraisers is affirmed.